
	
		II
		111th CONGRESS
		1st Session
		S. 1534
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2009
			Mr. Reid (for
			 Mr. Byrd (for himself,
			 Mr. Rockefeller,
			 Mr. Casey, Mr.
			 Webb, Mr. Shelby, and
			 Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To complete construction of the 13-State Appalachian
		  development highway system, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Appalachian Development Highway System
			 Completion Act of 2009.
		2.Appalachian
			 development highway system
			(a)Authorization
			 of appropriationsThere are authorized to be appropriated out of
			 the Highway Trust Fund (other than the Mass Transit Account) for the
			 Appalachian development highway system program under section 14501 of title 40,
			 United States Code, $1,080,000,000 for each of fiscal years 2010 through
			 2015.
			(b)ApportionmentThe
			 Secretary shall apportion funds made available by subsection (a) for fiscal
			 years 2010 through 2015 among the States based on the latest available
			 cost-to-complete estimate for the Appalachian development highway system under
			 section 14501 of title 40, United States Code, prepared by the Appalachian
			 Regional Commission.
			(c)Applicability
			 of title 23Funds made available
			 by subsection (a) shall be available for obligation in the same manner as if
			 the funds were apportioned under chapter 1 of title 23, United States Code,
			 except that—
				(1)the Federal share
			 of the cost of any project carried out using the funds shall be determined in
			 accordance with section 14501 of title 40, United States Code; and
				(2)the funds shall
			 remain available until expended.
				(d)Availability of
			 fundsNotwithstanding any other provision of law enacted before,
			 on, or after the date of enactment of this Act, any obligation limitation
			 enacted for any of fiscal years 2010 through 2015 shall not apply to
			 obligations authorized for the Appalachian development highway system program
			 under section 14501 of title 40, United States Code.
			(e)Loans between
			 States
				(1)In
			 generalOn notice to the Secretary of Transportation, a State
			 that receives an apportionment under subsection (b) may lend any amount of
			 contract authority or obligation authority available to the State pursuant to
			 the apportionment to any other State that is eligible for such an apportionment
			 for use by the borrowing State for activities eligible under section 14501 of
			 title 40, United States Code.
				(2)RepaymentAny
			 loan under paragraph (1) shall be repaid not later than September 30,
			 2015.
				(f)PurposesSection
			 104(a) of title 23, United States Code, is amended by striking paragraph (2)
			 and inserting the following:
				
					(2)Purposes
						(A)Federal-aid
				highway and other programsThe funds authorized by this
				subsection shall be used to administer the provisions of law to be financed
				from appropriations for the Federal-aid highway program and programs authorized
				under chapter 2.
						(B)Appalachian
				development highway systemIn any case in which an apportionment
				is made of the amounts made available for expenditure for the Appalachian
				development highway system program under section 14501 of title 40, from
				amounts made available from the Highway Trust Fund for the Appalachian
				development highway system, the Secretary shall transfer to the Appalachian
				Regional Commission such sums as the Appalachian Regional Commission determines
				to be appropriate, not to exceed $3,000,000 for each fiscal year, for
				administrative and planning activities associated with the Appalachian
				development highway
				system.
						.
			(g)Equity bonus
			 programSection 105 of title 23, United States Code, is
			 amended—
				(1)in subsection
			 (a)(2)—
					(A)by striking
			 subparagraph (J); and
					(B)by redesignating
			 subparagraphs (K) through (N) as subparagraphs (J) through (M), respectively;
			 and
					(2)in subsection
			 (b)(2)—
					(A)in subparagraph
			 (I), by adding and at the end;
					(B)by striking
			 subparagraph (J); and
					(C)by redesignating
			 subparagraph (K) as subparagraph (J).
					
